 Case 1:17-cr-00235-CMH Document 56 Filed 08/18/20 Page 1 of 7 PageID# 498



                 IN THE UNITED   STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA


                          Alexandria Division



UNITED STATES OF AMERICA,



                                              Criminal No. l:17-CR-235



WILLIAM LEWIS WEAVER, II,


           Defendant.


                          MEMORANDUM OPINION


     THIS MATTER comes before the Court on Defendant's Motion for


Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A).

     On December 11, 2017, Defendant pleaded guilty to two counts

of threatening federal officials and employees with the intent to

impede, intimidate, interfere       with, or retaliate against such

persons, in violation of 18 U.S.C. § 115(a)(1)(B). On March 16,

2018,   this   Court sentenced Defendant     to fifty-seven months of

imprisonment followed by three years of supervised release. After

initially being incarcerated at Federal Correctional Institute

(FCI) Cumberland, Defendant was transferred to FCI Devens where he

currently resides.

     On June 4, 2020, Defendant emailed a compassionate release

request to the Warden, claiming his asthma placed him at risk of

severe illness if he were to contract COVID-19. On June 10, 2020,


the Bureau of Prisons (BOP) sent a letter to Defendant indicating
Case 1:17-cr-00235-CMH Document 56 Filed 08/18/20 Page 2 of 7 PageID# 499
Case 1:17-cr-00235-CMH Document 56 Filed 08/18/20 Page 3 of 7 PageID# 500
Case 1:17-cr-00235-CMH Document 56 Filed 08/18/20 Page 4 of 7 PageID# 501
Case 1:17-cr-00235-CMH Document 56 Filed 08/18/20 Page 5 of 7 PageID# 502
Case 1:17-cr-00235-CMH Document 56 Filed 08/18/20 Page 6 of 7 PageID# 503
Case 1:17-cr-00235-CMH Document 56 Filed 08/18/20 Page 7 of 7 PageID# 504
